DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1-3,5,7-12,14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (20100250255) in view of  Reese et al (20100131573).
 
As per claim 1, Stern (20100250255) teaches in a method for creating a multimedia keepsake product in the form of an electronic device containing a playable multimedia recording (abstract, par a0007 – where the keepsake is a device), comprising the steps of:
a)	creating a multimedia keepsake presentation containing a playable multimedia recording capable of being downloaded into said electronic device to from said multimedia keepsake product; b)	storing said multimedia keepsake presentation online as archival storage (as creating and storing content associated with the keepsake – paragraph 60 referring to fig. 12; as well as performing the content generation using a handheld device – para 0060 – a smartphone/pda communicating over the internet; wherein the information would be stored on a server – para 0029, 0030);

e)	selecting from a plurality of possible keepsake types a keepsake type for forming said multimedia keepsake product including a description of the type of said electronic device to be incorporated into said multimedia, keepsake product (as, the user chooses from a collection, a greeting card – para 0038, or album – para 0046-0047);
f)	selecting at least one vendor for said selected keepsake type (as, the system accommodates access to the kiosk, multiple third parties to assemble the final product – para 

h) 	retrieving by said vendor from said, online storage said, archival multimedia keepsake presentation (as, the third party has access to the multimedia items to be used – para 0068);
i)	converting said archival multimedia keepsake presentation to a format appropriate for being downloaded into said type of selected electronic device (as conversion to a multimedia format – para 0060, 0076-0077; especially with the option of the keepsake being in physical form – para 0007, 0009, 0031-0032, para 0082);
j)	downloading said multimedia keepsake presentation to said selected keepsake type to create said multimedia keepsake product (as storing content associated with the keepsake – paragraph 60 referring to fig. 12; as well as performing the content generation using a handheld device – para 0060 – a smartphone/pda communicating over the internet; wherein the information would be stored on a server – para 0029, 0030);
As per claim elements, c)  generating a secret file access code for said multimedia-keepsake presentation; d)  linking said secret file access code to said stored multimedia keepsake presentation; g) providing to said selected vendor said secret file access code; Stern (20100250255) teaches the concept of using an identification code to access the keepsake-in-process development (para 0068 – an identification code is associated with the developing keepsake, so that not only the originating user, but a second/third/etc. user can access the file, to edit; in para 0068 as well, it is noted that the user can be a separate third party, ie vendor, with the understanding that the vendor receives the identification code) however, this particular Stern (20100250255) reference.  Reese et al (20100131573), however, teaches generating/organizing photographs, mementos, audio/video clips, -- ie, multimedia, by users (para 0066), which includes password access (para 0074), wherein differing levels of security access is available; ie., a user that can edit/add anything to the file to be available for storage/use/downloading to an interface capable of handling the information, a visitor level of access, who can edit/change images, but not have access to complete documents in the file, as well as a trial user (para 0019).  Therefore, it would have been obvious to one of ordinary skill in the art of developing electronic versions of keepsakes, mementos, etc. to modify the identification code process of Stern (20100250255) with differing levels of secure access to the file, as taught by Reese et al (20100131573), because it would advantageously allow users to add personable, needed, information to the images/audio/video while protecting the confidentiality of other information in documents that are tied to the file ( Reese et al (20100131573), para 0019).    

As per claim 2, the combination of Stern (20100250255) in view of Reese et al (20100131573) teaches the method of claim 1 wherein said creating and storing steps are performed before the said selecting step (Stern (20100250255), as storage of information during the selection process -- para 0030).

Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with claim 1, further comprising, in response to receiving an identification of said keepsake type and said secret file access code from a vendor, downloading said multimedia keepsake presentation to said vendor (Stern (20100250255), as the downloadable information is available to a third party – para 0068, as part of a collaborative effort and as secure access is provided by the customer via an identification code, with the third parties having access via the identification code provided by the user – para 0068; Reese et al (20100131573), para 0019, teaching differing levels of secure access by all users – either originating user, or trial/visiting user; when in view of Stern’s disclosure of vendor access, the vendor can be assigned any level of security, as determined by the originating user in Reese).

As per claim 5, the combination of Stern (20100250255) in view of Reese et al (20100131573) teaches the method of claim 1, further comprising making available via said server at least one of: a collection of multimedia objects; and software for creating a multimedia presentation comprising content of a keepsake (Stern (20100250255), as the keepsake can contain many types of formats, such as video, images, and audio -- para 0060, 0076, 0077).


As per claim 7, the combination of Stern (20100250255) in view of Reese et al (20100131573) a method in accordance with claim 5, further comprising making use of said collection of multimedia objects or said software to edit said information (Stern (20100250255), as editing and creating the content – para 0032-0034).

Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with claim 5 wherein said multimedia presentation further includes additional multimedia objects not already in said collection of multimedia objects (Stern (20100250255), as allowing the user to add their own content that is not downloadable from the server – para 0030 teaches the user allowed to download images/sound, but also allows the user to add text – para 0005; i.e., the text message is considered as a 'multimedia object' that is not in the collection of images/audio) .

As per claim 9, the combination of Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with claim 1 wherein said multimedia presentation further includes multimedia objects originating with an identified customer (Stern (20100250255), as the text message by the user, is considered as the 'originating' customer -- para 0005, in light of the explanation of claim 8).

Claims 10-14 are system claims that perform the method steps contained in claims 1-9 above; as such, claims 10-14 are similar in scope and content to claims 1-9 above and therefore, claims 10-14 are rejected under similar rationale as presented against claims 1-9 above.


As per claim 16, the combination of Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with claim 1 wherein said creating and storing steps further comprise the steps of:

Stern (20100250255), as storage – para 004, 0041, 0062; with a user identification for the keepsake information – para 0068);
b)    assembling said stored objects into a first presentation for subsequent use by a user in creating a multimedia keepsake product; c)    transferring control of said first presentation to said user; d)    editing of said first presentation by said user to create an edited version of said multimedia keepsake presentation (Stern (20100250255), as editing and creating the content – para 0032-0034; and allowing the user to add their own content that is not downloadable from the server – para 0030 teaches the user allowed to download images/sound, but also allows the user to add text – para 0005; i.e., the text message is considered as a 'multimedia object' that is not in the collection of images/audio);
e)    storing said edited version for subsequent use in creating a multimedia keepsake product (Stern (20100250255), as storage – para 004, 0041, 0062; with a user identification for the keepsake information – para 0068).

As per claim 17, the combination of Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with claim 16 comprising the further steps of:
a) establishing a list of different types of possible electronic devices for creating said multimedia keepsake product;( Stern (20100250255),) and
b) selecting an electronic device from said list to be used in creating a first multimedia keepsake product (Stern (20100250255), )

Stern (20100250255) in view of Reese et al (20100131573) teaches a method in accordance with, claim 1 wherein said converting step further comprises the step of determining the format requirements for said selected electronic device (Stern (20100250255), ).

Claims 19,20 are method claims whose steps are performed throughout claims 1-9, 16-18 above and as such, claims 19,20 are similar in scope and content to claims 1-9,16-18 above, and therefore, claims 19,20 are rejected under similar rationale as presented against claims 1-9,16-18 above.

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the use of the Reese reference to teach multipoint/multiuser editing of the content, as noted above and in combination with Stern, teaches multi-user editing/composing of the images/audio for the selected keepsake.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.     
Liberatore (20100164836) teaches editing images/photos (para 0153) and downloading to a card (para 0154) for playback – para 0161, 0162; para 0273 teaching selection of the card/keepsake.
Anderson et al (20130173713) teaches network based, user edited images and downloaded to wearable keepsake  and talkback between the devices – fig 10-12, para 0026, 0033.
Kellock (20080101762) teaches editing multimedia files for download to greeting card, video players, photo kiosks.
 O’Connor (20030033305) – para 0038-0040;
 Seigel (20030050815) teaches customized selection by the user, of the keepsake-souvenir, of the desired information (para 0093-0096); 
Villa (20140025591) teaches downloadable keepsakes – para 0044,0064, 0108).
Doederlein (6292780) talking trading card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
02/22/2021